Citation Nr: 1226191	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from June 2004 to November 2005 and on active duty for training from October 1997 to April 1998.  He had additional service in the Missouri Army National Guard from July 1996 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the VA RO in St. Louis, Missouri.

The Veteran's claim originally also involved the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran was denied service connection in December 2008.  He perfected an appeal of the denial in July 2009.  In March 2012. The RO granted service connection for PTSD and awarded a 30 percent evaluation for this disability.  Although the one-year period to submit a notice of disagreement with the rating action has not yet expired, there is no indication in the claims file that the Veteran has expressed any disagreement with the March 2012 action that granted service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level separate from prior NOD regarding issue of service connection).  Clearly, the Board does not have jurisdiction to address any downstream element associated with the now service-connected PTSD.  

As will be discussed in further detail below, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss has been received.  Thus, the Board is granting this aspect of the appeal.  The de novo claim for service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  In an unappealed August 2006 decision, the RO denied service connection for bilateral hearing loss.  
2.  The evidence received since the August 2006 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The August 2006 denial of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  The evidence received since the August 2006 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In claims to reopen, as in this case, VA must also notify the claimant of both the evidence and information necessary to reopen the claim as well as the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the basis for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

In this case, the Veteran was provided notice as to the basis for the previous denial of his claim, the absence of a hearing loss disability and the requirement for new and material evidence to establish a current disability.  He was also provided with notice on how to substantiate a claim for service connection.  In any event, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a bilateral hearing loss, no further discussion of the VCAA notification-and indeed, duty to assist-requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Analysis

The Veteran was originally denied service connection for a bilateral hearing loss in August 2006.  The Veteran did not appeal the decision, and it became final.  See 38 C.F.R. §§ 20.300, 20.302, 20.1103 (2006).  As a result, service connection for bilateral hearing loss may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the underlying claim for service connection for hearing loss, the law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including hearing loss may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011); see also Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009). 

Service connection for a claimed disability requires evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).  

Here, the Veteran served on active duty for training from October 1997 to April 1998.  He also served on active duty from June 2004 to November 2005 with service in Iraq from January 2005 to October 2005.  His claim for service connection for hearing loss is related to his period of active duty.

The Veteran submitted his initial claim for service connection for a bilateral hearing loss in November 2005.  His claim was denied in August 2006.  Evidence of record at the time of the denial of his claim consisted of his service treatment records (STRs), personnel records, VA examination reports dated in April 2006, June 2006, and July 2006, as well as statements from the Veteran.

The Veteran's STRs were negative for evidence of hearing loss.  See, e.g., July 1997 National Guard enlistment physical examination & an August 2002 5-year physical examination.  [The Veteran did not have a pre- or post-deployment physical examination that included an audiogram from 2004 to 2005.]  

An April 2006 VA general medical examination did not include evaluation of his hearing acuity.  A June 2006 VA audiology examination provided speech recognition scores of 100 percent for the right ear and 98 percent for the left ear.  That examination included audiometric testing with the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
15
20
10
10
10

A July 2006 VA examination related to the Veteran's several orthopedic issues.

The Veteran's claim for service connection for bilateral hearing loss was denied as the evidence of record did not demonstrate a hearing loss disability as required under 38 C.F.R. § 3.385.

The Veteran submitted his request to reopen his claim for service connection in September 2008.  The evidence added to the record since the rating decision in August 2006, include additional personnel records, an audiology evaluation from ENT Associates, dated in August 2008, multiple stressor statements related to the Veteran's PTSD claim, Center for Unit Records Research (CURR) report, dated in August 2008, statements from private and VA healthcare professionals in support of the Veteran's PTSD claim, RO memorandums addressing the Veteran's military records, stressors and unit records, VA examination reports dated in September 2008, May 2009, September 2010, and March 2011, VA treatment records for the period from April 2006 to June 2012, and statements from the Veteran.

The evidence added to the record is new.  However, with few exceptions, the evidence is related to the Veteran's PTSD claim, to include the VA treatment records, and is not generally relevant to the hearing loss issue.  The only aspect of the PTSD-related evidence that is material to the hearing loss issue is that VA corroborated several stressors where the Veteran was exposed to incoming fire during his service in Iraq.  Thus, it is conceded that he was exposed to acoustic trauma during his period of active duty.

A December 2007 VA audiology outpatient entry notes that testing of the Veteran showed invalid puretone results bilaterally.  According to the entry, the Veteran had a history of widely variable puretone response and his speech recognition scores were excellent bilaterally (100% on the right and 96% on the left).

The Veteran was to be examined in May 2009, but the VA examiner said that the results were invalid and not indicative of the Veteran's true hearing ability.  The VA examination of September 2010, to include audiometric testing, did not find evidence of a hearing loss disability as per 38 C.F.R. § 3.385.  This VA evidence supports the prior denial of service connection on the basis of no current disability.  

Significantly, however, the August 2008 private audiology report is new and material evidence.  As noted the Veteran's previous claim was denied because he did not have evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385.  The August 2008 audiology evaluation from ENT Associates showed speech recognition scores of 100 percent for each ear and provided the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
35
30
25
LEFT
35
40
35
30
25

It is clear that the audiogram provides evidence of a possible hearing loss disability under 38 C.F.R. § 3.385 based on the recorded bilateral decibel losses at 1000 Hertz.  In light of this new evidence that demonstrates a possible hearing loss disability, the Board finds that new and material evidence has indeed been received.  The claim for service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence sufficient to reopen a claim for service connection for bilateral hearing loss having been received, the appeal is granted to this extent.


REMAND

The Board acknowledges that the June 2006 VA examination does not demonstrate a hearing loss disability.  However, as previously noted herein, the August 2008 audiogram from ENT Associates reflects a decibel loss of 40 or greater in each ear at 1000 Hertz.  These findings are sufficient to show a hearing loss disability under 38 C.F.R. § 3.385.  Unfortunately, the evaluation does not contain any comments or opinions as to the etiology of the hearing loss.  

The VA outpatient audiology entry from December 2007 states that the Veteran had a history of widely variable pure tone responses.  A review of the evidence of record reflects only one other VA audiology assessment and that was the examination of June 2006.  It appears that the examiner may have been reviewing electronic records that have not been associated with the claims file or Virtual VA.  This conclusion is supported by the comments of the VA examiner who attempted to evaluate the Veteran in May 2009.  That examiner said the Veteran failed to cooperate with the examination and had performed in a similar manner on previous audiology compensation and pension "examinations."

The results of the VA audiogram/examination of September 2010 again found no evidence of a hearing loss disability in either ear.  The examiner noted the Veteran's STRs did not contain an audiogram for his separation from service in November 2005.  However, the examiner did reference the examination of June 2006, and that the examination showed essentially normal hearing bilaterally as did the examination of September 2010.  Unfortunately, the examiner did not address the significance, if any, of the ENT Associates audiogram.  Specifically, whether the audiogram represented an actual hearing loss or whether it was an anomaly in light of the comments of the other VA examiners in regard to the Veteran having variable test results.

Although the RO also reopened the Veteran's claim for service connection, the RO continued to deny service connection.  The supplemental statement of the case (SSOC) denied service connection, in light of the VA examination results of September 2010, on the basis of the absence of a hearing loss disability.  

The United States Court of Appeals for Veterans Claims (Court) addressed the issue of when a claimant has a disability that resolves during the pendency of the claim.  The Court instructed that, even if the disability resolved at some later point in the process, service connection must still be considered.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim).  In this case, the Board cannot rely on its own assessment as to the significance of the results of the private audiogram from August 2008.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, despite the lack of documentation of hearing impairment in the service treatment records, the Veteran's in-service exposure to acoustic trauma has been conceded.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed hearing loss since his separation from service in November 2005.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims file.  

The RO is advised that comments contained in a VA audiology outpatient entry from December 10, 2007, and a VA examination in May 2009 both indicate the Veteran had received other audiology evaluations from VA.  Even if the Veteran does not identify sources of treatment, the RO should attempt to obtain records of any treatment for, or evaluation of, hearing loss that the Veteran has undergone at the VA Medical Center in St. Louis, Missouri since his discharge from active duty in November 2005.  

2.  Upon completion of the above development, the Veteran should be afforded an audiology examination to assess the etiology of any diagnosed hearing loss that he may have.  The claims file and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  

The examiner is hereby advised that the Veteran seeks service connection for bilateral hearing loss associated with his period of active duty from June 2004 to November 2005.  Evidence of record has established his exposure to acoustic trauma during his period of active duty.

The examiner is also hereby advised that the Veteran has had VA examinations in June 2006 and September 2010 that did not find evidence of a hearing loss disability as defined by VA in 38 C.F.R. § 3.385.  However, the Veteran has submitted a private audiology evaluation from ENT Associates, dated in August 2008, that the Board interprets as showing a 45 decibel loss in the right ear and a 40 decibel loss in the left ear at 1000 Hertz.  These findings qualify as a hearing loss disability under the regulation.  [The August 2008 evaluation did not contain any comment or opinion as to the etiology of the possible hearing loss.]

The current VA examiner should conduct the standard audiology examination as indicated by the applicable examination worksheet or disability questionnaire.  If current audiometric testing, and/or the August 2008 audiogram, demonstrates a hearing loss for VA disability purposes as per 38 C.F.R. § 3.385, the current VA examiner is requested to opine as to whether it is at least as likely as not that the Veteran's hearing loss is related to his military service, including his conceded in-service exposure to acoustic trauma.  In answering this question, the examiner should address the Veteran's reports of hearing problems.  

A complete rationale for all conclusions must be included in the report provided.  Any medical record reviewed and relied on by the examiner must be included in the claims file or in Virtual VA.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The RO should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

3.  After the requested examination has been completed, the report should be reviewed to ensure complete compliance with the directives of this Remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, adjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; (however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.)  38 C.F.R. § 3.655 (2011). The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


